Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 01/15/2021, 05/06/2022, and 05/06/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Specification
The disclosure is objected to because the specification is silent about the following claim limitations.
 (a) claim 4, “the plurality of notches have an arcuate shape which curves toward the second end of the shank”,
 (b) claim 11, “the at least two lock body receptacles include a first notch disposed on a first side of the shank and a second notch disposed on a second side of the shank opposite the first side”, and 
(c) claim 21, “the first spring and the second spring urge the button toward the handle.”   
The specification discloses the above limitations in the claims, but not in the descriptions. Appropriate correction is required.


Claim Objections
Claims 4, 11, and 21 are objected to because the specification is silent about the limitations of the respective claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “two receptacles include a plurality of notches” in line 1. It is unclear how a “receptacle” (notch) includes a “notch.” The specification discloses (¶ 0039, 0044, 0059, 0086) receptacles as notches. That is, receptacle and notch are the same. Appropriate correction is required. 
Claim 3 recites “wherein the at least one engagement projection includes a pin disposed in the slot” in line three. The specification discloses (¶ 0063) the button coupler 133 includes an engagement projection 138, and the button coupler 133 includes a pin 140. It is unclear whether the pin 140 is part of the button coupler 133, or the engagement projection 138. Appropriate correction is required.  
Claim(s) that depend(s) from the rejected claim(s), that is, claim 4 is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, and 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 6,929,290; Don).
As to claim 1, D1 discloses an adjustable button assembly (Figures 4-9) comprising: 
a shank (23a) having a first end and a second end (23a has two ends), wherein the shank (23a) is configured to connect to one or more components of a door lock on the second end (the end 231a engages with driving mechanism 2a of a lock); and 
a button (24a) including a button coupler (5a, 53a); 
wherein one of the first end of the shank (23a) and the button coupler (5a, 53a) includes at least one engagement projection (23a has projection 234a engaging slot 591a, and projection 233a engages 59a; Figure 4; Col.3, L29-31, and 36-38) and the other of the first end of the shank and the button coupler includes at least two receptacles (951a and 59a of button coupler, and the notch between 233a and 23a in shank 23a); 
wherein the at least one engagement projection is configured to releasably engage a receptacle of the at least two receptacles (projection 234a engages slot 591a; Col.3, L29-31); 
wherein when the at least one engagement projection (23a, 233a) is engaged with one of the at least two receptacles (591a, 59a ) the button is configured to transmit force to the shank along a longitudinal axis of the shank (during operation the button 24a receives a force along the axis of the shank 23a to lock the latch; Col.4, L4-15; thus, the button 23a is configured to transmit force to the shank along the longitudinal axis of the shank.) 
 
As to claim 9, D1 discloses the adjustable button assembly of claim 1, wherein the shank (23a) is a rectangular prism (Figure 4).  

As to claim 10, D1 discloses the adjustable button assembly of claim 1, wherein the second end of the shank includes one selected from the group of at least two lock body receptacles and at least two lock body projections (the second end 231a has two receptacles and two projections that facilitate secure engagement with driving mechanism 2a.)  

As to claim 12, D1 discloses the adjustable button assembly of claim 10, wherein the at least two lock body receptacles include a notch disposed on a side of the shank and a lock body slot extending in a direction parallel to the longitudinal axis of the shank (The end 231a of shank 23a has projections with notches at the point where the projections begin, and a slot between two projections. The has a width along the longitudinal axis of the shank 23a.)  

Allowable Subject Matter
Claims 18-22 are allowed.
Claims 2-8, 11, and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675